DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
 	Claims 1, 2, 4, 5, 8-10 and new claims 21-23 are currently under examination.
	Claims 11-20 remain withdrawn from consideration for being drawn to a non-elected invention.
	All prior rejections are withdrawn and rendered moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 4, 5, 8-10 and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watt et al (WO 2004/074479; September 2, 2004) or Watt et al (US Patent No. 7,803,765).


SEQ ID NO: 7
Query Match             100.0%;  Score 29;  DB 5;  Length 453;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YEADY 5
              |||||
Db        449 YEADY 453



SEQ ID NO: 42
Query Match             100.0%;  Score 39;  DB 5;  Length 453;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASRANDDA 8
              ||||||||

SEQ ID NO: 43
Query Match             100.0%;  Score 23;  DB 5;  Length 453;
  Best Local Similarity   100.0%;  
  Matches    5;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MFSAV 5
              |||||
Db        137 MFSAV 141

SEQ ID NO: 44
Query Match             100.0%;  Score 59;  DB 5;  Length 453;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NFCCWPSP 8
              ||||||||
Db        168 NFCCWPSP 175
SEQ ID NO: 45
Query Match             100.0%;  Score 40;  DB 5;  Length 453;
  Best Local Similarity   100.0%;  
  Matches    8;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VFSRMDQK 8
              ||||||||
Db        387 VFSRMDQK 394
	At paragraph [116] US Pat., Watt et al recite that in one embodiment, the present invention provides a method of treating malaria comprising administering an effective amount of a peptide that is capable of specifically binding a tubulin polypeptide of P. falciparum that has antiparasitic activity.  Paragraph [332; US Pat] specifically recites adjuvants that may be used with polypeptides of the invention, e.g., “peptide is 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        1/18/22